Citation Nr: 1539233	
Decision Date: 09/14/15    Archive Date: 09/24/15	

DOCKET NO.  12-05 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a blood disorder, to include polycythemia or myelofibrosis.


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney-at-Law


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from May 1973 to May 1975. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In a decision of November 2013, the Board declined to reopen the issue of entitlement to service connection for a blood disorder (including polycythemia and myelofibrosis), finding that new and material evidence had not been submitted sufficient to reopen the Veteran's previously-denied claim.  That determination was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a Memorandum Decision of February 2015, vacated the Board's November 2013 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with the aforementioned Memorandum Decision.  The case is now, once more, before the Board for appellate review.

For reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed blood disorder.

By way of history, in a December 2006 rating decision VA denied entitlement to service connection for a chronic blood disorder, to include myeloid metaplasia and myelofibroma.  In reaching that determination, the RO specifically considered private treatment records showing a diagnosis of myeloid metaplasia/myelofibrosis in 1999.  The Veteran voiced his disagreement with that denial of benefits, but subsequently failed to perfect his appeal, with the result that the December 2006 rating decision became final.  38 U.S.C.A. § 7105 (West 2014).

In April 2011, the Veteran attempted to reopen his previously denied claim for service connection for a chronic blood disorder, claiming service connection for, specifically, polycythemia vera/myelofibrosis.  In response, VA in the aforementioned September 2011 rating decision denied entitlement to service connection for a chronic blood disorder, including myeloid metaplasia and myelofibroma, claimed as polycythemia vera/myelofibrosis.  The Veteran voiced his disagreement with that denial of benefits, and the current appeal ensued.

In the February 2015 Memorandum Decision the Court determined that the Board, in its November 2013 decision, essentially concluded without any attribution to medical authority that the Veteran's polycythemia vera was a manifestation of the same abnormality previously deemed unrelated to service at the time of the RO's rating decision in 2006.  More specifically, the Board noted that medical documents before the RO in 2006 and 2007 included a diagnosis of polycythemia vera.  For that reason alone, the Board found that polycythemia vera was part of the "factual basis" for the RO's previous denial in December 2006.

The Court, however, found that the Board should have first determined whether the Veteran's polycythemia vera, which was the subject of his April 2011 claim, was "separate and distinct" from the disorders which the RO considered in its rating decision of December 2006.  The Court held that such a determination was "without doubt a medical inquiry," requiring that the Board support any conclusion that it reached with "independent medical authority."  The Court found that if it was determined that the Veteran's polycythemia vera was a "separate and distinct" disorder, the Board should open a claim for entitlement to disability benefits for polycythemia vera.  Should polycythemia vera prove not to be a "separate and distinct" disorder, the Board should revisit its new and material evidence decision and determine whether the Veteran's recent filings raised a medical theory for entitlement to service connection which was not before the RO when it issued its decision in 2006.

Finally, the Board notes that, since the issuance of the March 2012 statement of the case there have been added to the record numerous private outpatient treatment records which are at least arguably relevant to the Veteran's current claim.  Those records have not yet been considered in the context of the Veteran's current claim for service connection.  Under the circumstances, and absent a waiver (which has not been submitted in this case), this evidence must be referred to the Agency of Original Jurisdiction (AOJ) for initial review.  See 38 C.F.R. § 20.1304(c) (2015).  

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records dated since June 2015 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his attorney should be informed of any such problem.

2.  The Veteran's entire claims file should then be furnished to a VA hematologist/oncologist in order to more accurately determine the exact nature and etiology of his claimed blood disorder.  Following a review of the Veteran's entire claims file, the examining physician must offer an opinion addressing whether the Veteran's polycythemia vera represents a chronic blood disorder which is "separate and distinct" from the myeloid metaplasia and myelofibroma/myelofibrosis considered at the time of the December 2006 rating decision.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examining physician must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examining physician has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  If and only if it is determined that the Veteran's polycythemia vera represents a blood disorder which is "separate and distinct" from the myeloid metaplasia and myelofibroma/myelofibrosis for which service connection was denied in September 2006, the AOJ should initiate adjudication of the issue of entitlement to service connection for polycythemia vera on a de novo basis.  To the extent necessary, the AOJ should then readjudicate the issue of whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a chronic blood disorder (to include polycythemia or myelofibrosis).  Should any benefit sought on appeal remain denied, the Veteran and his attorney should be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claims for benefits since March 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



